                       UNITED STATES DISTRICT COURT
                            DISTRICT OF MAINE


HERBERT M.,                      )
                                 )
    Plaintiff,                   )
                                 )
                v.               ) 2:20-cv-00236-JDL
                                 )
ANDREW M. SAUL,                  )
Commissioner of Social Security, )
                                 )
    Defendant.                   )

      ORDER ACCEPTING THE RECOMMENDED DECISION OF THE
                     MAGISTRATE JUDGE

       Herbert M. seeks judicial review of the Social Security Administration

Commissioner’s final decision determining that he was not disabled before July 1,

2015 (ECF No. 1).      Based on that determination, the Commissioner denied the

Plaintiff’s application for disability insurance benefits, as well as his application for

supplemental security income benefits prior to July 1, 2015. 1 Pursuant to 28 U.S.C.A.

§ 636(b)(3) (West 2021) and D. Me. Local R. 16.3(a)(2), United States Magistrate

Judge John C. Nivison held a hearing on the Plaintiff’s Statement of Errors (ECF No.

13) on March 9, 2021. The Magistrate Judge filed his Recommended Decision with

the Court on May 27, 2021 (ECF No. 18), recommending that the Court affirm the

Commissioner’s decision. The time within which to file objections has expired, and

no objections have been filed. The Magistrate Judge notified the parties that failure

to object would waive their right to de novo review and appeal.



 1 The Commissioner’s decision was partially favorable, and granted the Plaintiff’s claim for
supplemental security income benefits as of July 1, 2015.
      Having reviewed and considered the Magistrate Judge’s Recommended

Decision, I concur with the Magistrate Judge’s conclusions as set forth in his

Recommended Decision. It is therefore ORDERED that the Recommended Decision

(ECF No. 18) of the Magistrate Judge is hereby ACCEPTED, and the

Commissioner’s decision is AFFIRMED.



      SO ORDERED.

      Dated this 12th day of July, 2021.


                                                 /s/ JON D. LEVY
                                           CHIEF U.S. DISTRICT JUDGE




                                       2
